In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Rosenblatt, J.), dated February 23, 1987, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, *55047 NY2d 606). Mangano, J. P., Kunzeman, Rubin, Kooper and Harwood, JJ., concur.